EXHIBIT 10.2

 

 

 

EIGHTH AMENDMENT

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

March 13, 2013

among

GOODRICH PETROLEUM COMPANY, L.L.C.,

as Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

The Lenders Party Hereto

 

 

 

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

EIGHTH AMENDMENT TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

THIS EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Eighth Amendment”) dated as of March 13, 2013, is among GOODRICH PETROLEUM
COMPANY, L.L.C., a Louisiana limited liability company (“Borrower”); each of the
undersigned Guarantors (collectively, the “Guarantors”); WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent (in such capacity, together with
its successors in such capacity, “Administrative Agent”) for the lenders party
to the Credit Agreement (collectively, the “Lenders”).

R E C I T A L S

A. Borrower, Administrative Agent and the Lenders are parties to that certain
Second Amended and Restated Credit Agreement dated as of May 5, 2009, as amended
by that certain First Amendment dated as of September 22, 2009, that certain
Second Amendment dated as of October 29, 2010, that certain Third Amendment
dated as of February 4, 2011, that certain Fourth Amendment dated as of
February 25, 2011, that certain Fifth Amendment dated as of May 16, 2011, that
certain Sixth Amendment dated as of October 31, 2011 and that certain Seventh
Amendment dated as of November 2, 2012 (as amended, the “Credit Agreement”),
pursuant to which the Lenders have made certain loans to and other extensions of
credit on behalf of Borrower.

B. The Borrower, the Administrative Agent and the Majority Lenders desire to
amend certain provisions of the Credit Agreement.

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article and section references in this Eighth Amendment
refer to articles and sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendment to Section 1.02. Section 1.02 is hereby amended by

(a) Adding the following definition in the appropriate alphabetical order:

“‘New Preferred Stock’ means all shares of any series of preferred stock issued
by the Parent Guarantor (other than the Existing Preferred Stock) that (a) have
an aggregate stated value or liquidation preference not to exceed $250,000,000,
and (b) do not constitute Disqualified Capital Stock.”

(b) Amending and restating the following definitions:

 

1



--------------------------------------------------------------------------------

“‘Agreement’ means this Second Amended and Restated Credit Agreement as amended
by that certain First Amendment dated as of September 22, 2009, that certain
Second Amendment dated as of October 29, 2010, that certain Third Amendment
dated as of February 4, 2011, that certain Fourth Amendment dated as of
February 25, 2011, that certain Fifth Amendment dated as of May 16, 2011, that
certain Sixth Amendment dated as of October 31, 2011, that certain Seventh
Amendment dated as of November 2, 2012 and that certain Eighth Amendment dated
as of March 13, 2013, as the same may from time to time be amended, amended and
restated, supplemented or otherwise modified.

‘Maturity Date’ means July 1, 2014, provided, that if, prior to such date,
(a) (i) net cash proceeds of any sale or issuance of any Permitted Refinancing
Debt or Equity Interests of the Parent Guarantor (other than Disqualified
Capital Stock) or (ii) proceeds of any Loans under this Agreement and/or cash on
hand not otherwise required to be applied in a manner provided for in this
Agreement in an amount under this clause (ii) not to exceed the aggregate net
cash proceeds of any sale of New Preferred Stock for which such net cash
proceeds were not previously deposited in the account described in
Section 8.16(b), are deposited into an escrow account pursuant to Section 8.16
in an aggregate amount sufficient to prepay the outstanding principal of all
2029 Convertible Notes on October 1, 2014, or (b) such 2029 Convertible Notes
are otherwise Redeemed in accordance with Section 9.04(d) of this Agreement, the
Maturity Date will be automatically extended to February 25, 2016.”

2.2 Amendment to Section 8.16(b). Section 8.16(b) is hereby amended and restated
in its entirety to read as follows:

“(b) Maturity Date Escrow. For purposes of extending the Maturity Date as
provided for in the definition thereof, upon deposit of an aggregate amount
sufficient to Redeem the principal of the outstanding 2029 Convertible Notes on
or before June 30, 2014 into an account with the Administrative Agent by the
Parent Guarantor or the Borrower from the (i) net cash proceeds received from
the sale or issuance of any Permitted Refinancing Debt or Equity Interests of
the Parent Guarantor (other than Disqualified Capital Stock) and/or
(ii) proceeds of any Loans under this Agreement and/or cash on hand not
otherwise required to be applied in a manner provided for in this Agreement in
an amount under this clause (ii) not to exceed the aggregate net cash proceeds
of any sale of New Preferred Stock not previously deposited in such account, the
Maturity Date shall in any such case be so extended. The Parent Guarantor may
from time to time withdraw funds from such account to Redeem all or a portion of
the 2029 Convertible Notes in an amount of the principal of the 2029 Convertible
Notes so Redeemed at any time thereafter.”

 

2



--------------------------------------------------------------------------------

2.3 Amendment to Section 9.04(a). Section 9.04(a) is hereby amended by deleting
“and” at the end of clause (iii), deleting the period at the end of clause
(iv) and adding the following in its place:

“, and (v) the Parent Guarantor may pay regularly scheduled dividends, in cash,
on the New Preferred Stock.”

2.4 Amendment to Section 9.04(d). Section 9.04(d) is hereby amended and restated
in its entirety to read as follows:

“(d) Redemption of 2029 Convertible Notes. Neither the Parent Guarantor, the
Borrower, nor any other Guarantor will, prior to the date that is 91 days after
the Maturity Date: call, make or offer to make any optional or voluntary
Redemption of or otherwise optionally or voluntarily Redeem (whether in whole or
in part) the 2029 Convertible Notes; provided that, subject to the terms of
Section 8.16, the Parent Guarantor, the Borrower or such other Guarantor may
Redeem the 2029 Convertible Notes with (i) the proceeds of the sale of any 2019
High Yield Notes, (ii) the net cash proceeds from the sale or issuance of any
Permitted Refinancing Debt or the issuance of Permitted Refinancing Debt in
Redemption therefor, (iii) the net cash proceeds of any sale or issuance of
Equity Interests of the Parent Guarantor (other than Disqualified Capital Stock)
or the issuance of such Equity Interests in Redemption therefor, or (iv) the
proceeds of any Loans under this Agreement and/or cash on hand not otherwise
required to be applied in a manner provided for in this Agreement in an amount
under this clause (iv) not to exceed the aggregate net cash proceeds of any sale
of New Preferred Stock for which such net cash proceeds were not previously
deposited in the account referred to in Section 8.16(b), if (y) no Default or
Event of Default has occurred and is continuing and (z) after giving pro forma
effect to any such Redemption, there is unfunded availability of not less than
$25,000,000 under this Agreement.”

Section 3. Conditions Precedent. This Eighth Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement) (the
“Eighth Amendment Effective Date”):

3.1 The Administrative Agent shall have received from Lenders constituting the
Majority Lenders, the Borrower and the Guarantors, counterparts (in such number
as may be requested by Administrative Agent) of this Eighth Amendment signed on
behalf of such Persons.

3.2 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including, to the
extent invoiced, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.

 

3



--------------------------------------------------------------------------------

3.3 No Default shall have occurred and be continuing, after giving effect to the
terms of this Eighth Amendment.

3.4 The Administrative Agent shall have received such other documents as
Administrative Agent or special counsel to Administrative Agent may reasonably
request.

The Administrative Agent is hereby authorized and directed to declare this
Eighth Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted in Section 12.02 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.

Section 4. Miscellaneous.

4.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Eighth Amendment, shall remain in full force and effect following the
effectiveness of this Eighth Amendment.

4.2 Ratification and Affirmation; Representations and Warranties. Borrower and
each Guarantor hereby (a) acknowledges the terms of this Eighth Amendment;
(b) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect, except as expressly amended or modified hereby and (c) represents
and warrants to the Lenders that as of the Eighth Amendment Effective Date,
after giving effect to the terms of this Eighth Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default has occurred and is continuing and
(iii) no event, development or circumstance has occurred which individually or
in the aggregate could reasonably be expected to be a Material Adverse Event.

4.3 Loan Document. This Eighth Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

4.4 Counterparts. This Eighth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Eighth Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

4.5 NO ORAL AGREEMENT. THIS EIGHTH AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION

 

4



--------------------------------------------------------------------------------

HEREWITH AND THEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.

4.6 GOVERNING LAW. THIS EIGHTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

[SIGNATURES BEGIN NEXT PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
duly executed as of the date first written above.

 

BORROWER:     GOODRICH PETROLEUM COMPANY, L.L.C.     By:  

/S/ Jan L. Schott

    Name: Jan Schott     Title: Senior Vice President and Chief Financial
Officer GUARANTOR:     GOODRICH PETROLEUM CORPORATION     By:  

/S/ Michael J. Killelea

    Name: Michael J. Killelea     Title: Senior Vice President, General Counsel
and Corporate Secretary

 

S-1

Signature Page to Eighth Amendment to Second A&R Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and as a Lender     By:  

/S/ Greg Smothers

    Name:   Greg Smothers     Title:   Director

 

S-2

Signature Page to Eighth Amendment to Second A&R Credit Agreement



--------------------------------------------------------------------------------

LENDER:     BANK OF MONTREAL, as a Lender     By:  

/S/ James V. Ducote

    Name:   James V. Ducote     Title:   Director

 

S-3

Signature Page to Eighth Amendment to Second A&R Credit Agreement



--------------------------------------------------------------------------------

LENDER:     COMPASS BANK, as a Lender     By:  

/S/ Ian Payne

    Name:   Ian Payne     Title:   Vice President

 

S-4

Signature Page to Eighth Amendment to Second A&R Credit Agreement



--------------------------------------------------------------------------------

LENDER:     JPMORGAN CHASE BANK, N.A., as a Lender     By  

/S/ Ryan Aman

    Name:   Ryan Aman     Title:   Authorized Officer

 

S-5

Signature Page to Eighth Amendment to Second A&R Credit Agreement



--------------------------------------------------------------------------------

LENDER:     BANK OF AMERICA, N.A., as a Lender     By:  

/S/ Michael Clayborne

    Name:   Michael Clayborne     Title:   Vice President

 

S-6

Signature Page to Eighth Amendment to Second A&R Credit Agreement



--------------------------------------------------------------------------------

LENDER:     ROYAL BANK OF CANADA, as a Lender     By:  

/S/ Jay T. Sartain

    Name:   Jay T. Sartain     Title:   Authorized Signatory

 

S-7

Signature Page to Eighth Amendment to Second A&R Credit Agreement